


Exhibit 10.12
THE 409A DEFERRED COMPENSATION PLAN
OF
FIRST CITIZENS BANK AND TRUST COMPANY, INC.
PREAMBLE
Effective January 31, 2013, First Citizens Bank and Trust Company, Inc. (the
“Bank”) hereby amends and restates this 409A Deferred Compensation Plan of First
Citizens Bank and Trust Company, Inc. (the “Plan”). The purpose of this Plan is
to allow certain members of the management team of the Bank to defer the receipt
of a portion of their compensation. Further, the Bank may use this Plan to
provide additional deferred compensation in the form of individually determined,
discretionary allocations for the benefit of certain management team members.
The Plan was originally adopted by the Bank effective January 1, 2005, to comply
with requirements of Internal Revenue Code Section 409A. The Bank’s previous
nonqualified deferred compensation plan, The Deferred Compensation Plan of
First-Citizens Bank and Trust Company of South Carolina, was frozen effective
December 31, 2004, and will govern the nonqualified deferred compensation
benefits accrued under that plan up to and including December 31, 2004, plus any
earnings on such benefits after December 31, 2004.
The Bank established this Plan to further the economic interests of the Bank and
its affiliates by providing deferred compensation incentives to selected
management team members. This Plan is intended to enhance the long term
performance and retention of the management team members selected to participate
in this Plan.
This Plan is a “top-hat” plan within the meaning of Section 201(2), 301(a)(3),
and 401(a)(1) of the Employment Retirement Income Security Act of 1974, as
amended (ERISA). As such, this Plan is subject to limited ERISA reporting and
disclosure requirements, and is exempt from all other ERISA requirements.
Distributions required or contemplated by this Plan or actions required to be
taken under this Plan shall not be construed as creating a trust of any kind or
a fiduciary relationship between the Bank and any Participant, any Participants’
designated beneficiary, or any other person. Should the Bank set aside any funds
or purchase any insurance contract on the life of any Participant in
anticipation of its obligations under the Plan, such fund or insurance contract
shall continue for all purposes to be a part of the general funds of the Bank
and no other person other than the Bank shall, by virtue of the Plan or
otherwise, have any interest in such funds or contract.
ARTICLE 1
REFERENCES, CONSTRUCTION AND DEFINITIONS
Unless otherwise indicated, all references to articles, sections and subsections
shall be to the Plan as set forth in this document. The Plan and all rights
thereunder shall be construed and enforced in accordance with ERISA and, to the
extent that state law is applicable, the laws of the State of South Carolina.
The article titles and the captions preceding sections and subsections have been
inserted solely as a matter of convenience and in no way define or limit the
scope or intent of any provision. When the context so requires, the singular
includes the plural. Whenever used herein and capitalized, the following terms
have the respective meanings indicated unless the context plainly requires
otherwise.
1.1
“Adjustment Date” means the last day of each calendar month, and any other date
specified by the Administrator upon or as of which accounts are adjusted as set
forth in Article 6.

1.2
“Administrator” means the Committee or any person to whom the Committee has
delegated some or all of its administrative responsibilities under the Plan.

1.3
“Affiliate” means any corporation with respect to which the Bank owns, directly
or indirectly, more than 50 percent of the corporation’s outstanding capital
stock, and any other entity the Administrator designates as an Affiliate.

1.4
“Authorized Leave of Absence” means either (a) a leave of absence authorized by
the Participating Company provided that the Employee returns within the period
specified; or (b) an absence required to be considered an Authorized Leave of
Absence by applicable law.

1.5
“Bank” means First Citizens Bank and Trust Company, Inc. or any entity which
succeeds to its rights and obligations with respect to the Plan.

1.6
“Beneficiary” means the beneficiary or beneficiaries designated by a Participant
pursuant to Article 9 to receive the benefits, if any, payable on behalf of the
Participant under the Plan after the death of such Participant, or, when there
has





--------------------------------------------------------------------------------




been no such designation or an invalid designation, the individual or entity, or
the individuals or entities, who will receive such amount.
1.7
“Board” means the Board of Directors of the Bank.

1.8
“Code” means the Internal Revenue Code of 1986, as now in effect or as hereafter
amended. All citations to sections of the Code are to such sections as they may
from time to time be amended or renumbered.

1.9
“Committee” means the Committee provided for in Article 8 and responsible for
administering the Plan.

1.10
“Compensation” means the Salary and Performance-Based Compensation payable by a
Participating Employer to an Employee for Service.

1.11
“Deferral Election” means the Participant’s written election, made in accordance
with Section 3.1, to forgo the receipt of a stipulated amount of Compensation.
Amounts so foregone are called “Deferrals.”

1.12
“Deferrals” means amounts of Compensation foregone pursuant to a Deferral
Election.

1.13
“Disability Retirement” means, with respect to a Participant who incurs a
Termination of Employment on account of Total Disability, the Participant shall
be deemed to have taken Disability Retirement six months thereafter, provided
the Participant’s Total Disability continues until such Disability Retirement.

1.14
“Early Retirement” means Termination of Employment prior to Normal Retirement,
other than on account of death or Disability Retirement, on or after the date
the Participant attains Early Retirement Age.

1.15
“Early Retirement Age” means the earlier of the date a Participant attains age
50 with 15 years of Service or the date a Participant attains age 55 with 10
years of Service.

1.16
“Effective Date” means the date the provisions of this Plan became effective,
January 1, 2005. The Effective Date of this amendment and restatement of the
Plan is January 31, 2013.

1.17
“Employee” means a person who is a common law employee of a Participating
Company or an Affiliate.

1.18
“Employer Discretionary Allocation” means a dollar amount allocated to a
Participant’s Retirement Account pursuant to Plan Section 3.2.

1.19
“ERISA” means the Employee Retirement Income Security Act of 1974, as now in
effect or as hereafter amended. All citations to sections of ERISA are to such
sections as they may from time to time be amended or renumbered.

1.20
“Interest” means, with respect to each Adjustment Date, the dollar amount of
interest to be credited to the Participant’s Retirement Account as provided in
Article 6. The rate of Interest shall be determined in accordance with Plan
Section 3.3.

1.21
“Normal Retirement” means Termination of Employment, other than on account of
death, on or after the date the Participant attains Normal Retirement Age.

1.22
“Normal Retirement Age” means age 65.

1.23
“Participant” means any individual who commenced participation in the Plan as
provided in Article 2 and who is either (a) an Employee, (b) a former Employee
who is eligible for a benefit under the Plan, or (c) a former Employee whose
employment terminated on account of Total Disability and who may later become
eligible for a benefit under the Plan.

1.24
“Participating Company” means the Bank or an Affiliate which, by action of its
board of directors or equivalent governing body and with the written consent of
the Board, has adopted the Plan; provided that the Board may, subject to the
foregoing provision, waive the requirement that such board of directors or
equivalent governing body effect such adoption. By its adoption of or
participation in the Plan, a Participating Company shall be deemed to appoint
the Bank its exclusive agent to exercise on its behalf all of the power and
authority conferred by the Plan upon the Bank and accept the delegation to the
Committee of all the power and authority conferred upon it by the Plan. The
authority of the Bank to act as such agent shall continue until the Plan is
terminated as to the Participating Company. The term “Participating Company”
shall be construed as if the Plan were solely the Plan of such Participating
Company, unless the context plainly requires otherwise.

1.25
“Performance-Based Compensation” means Compensation that is: (1) variable and
contingent on the satisfaction of pre-established organizational or individual
performance criteria and (2) not readily ascertainable at the time of a Deferral
Election. Commissions and other incentive compensation determined over period of
less than 12 months will not be considered Performance-Based Compensation.

1.26
“Plan” means the 409A Deferred Compensation Plan of First Citizens Bank and
Trust Company, Inc., as contained herein and as it may be amended from time to
time hereafter.





--------------------------------------------------------------------------------




1.27
“Plan Year” means the calendar year ending on each December 31st.

1.28
“Retirement Account” means, with respect to each Participant’s Deferrals and
Employer Discretionary Allocations (and Interest on such amounts), the separate
bookkeeping account adjusted as of each Adjustment Date as provided in Section
6.2. The Retirement Account may also be referred to as the Retirement Benefit.
Subaccounts shall be maintained within each Participant’s Retirement Account.

1.29
“Retirement” means a Participant’s Normal Retirement, Early Retirement, or
Disability Retirement. The term “Retire” means the act of taking Retirement.

1.30
“Salary” means, with respect to an Employee, the regular base salary (exclusive
of fringe and other employment benefits), commissions and incentive compensation
determined for a period of less than 12 months payable by the Participating
Company to the Employee for Service. Salary shall not include Performance-Based
Compensation.

1.31
“Service” means employment with the Participating Company or any Affiliate.
Notwithstanding any provision in the Plan to the contrary, periods of Total
Disability constitute Service.

1.32
“Severance” means Termination of Employment other than on account of Retirement,
death, or Total Disability.

1.33
“Surviving Spouse” means the survivor of a deceased Participant to whom such
deceased Participant was legally married immediately before the Participant’s
death.

1.34
“Termination of Employment” means a Termination of Employment with the
Participating Company or an Affiliate; provided, however, that the transfer of
an Employee from employment by one Participating Company or an Affiliate to
employment by another Participating Company or Affiliate shall not constitute a
Termination of Employment; and provided further that a Termination of Employment
shall occur on the earlier of (a) or (b) where:

(a)
is the date as of which an Employee quits, is discharged, terminates employment
in connection with a disability (including Total Disability), Retires or dies,
and

(b)
is the first day of absence of an Employee who fails to return to employment at
the expiration of an Authorized Leave of Absence.

Notwithstanding any other provision of the Plan to the contrary, no distribution
shall be made under the Plan because of a Termination of Employment for reasons
other than death or Total Disability unless the Participant has incurred a
separation from service for purposes of Code Section 409A and the regulations
there under.
1.35
“Total Disability” occurs when a Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer. “Totally Disabled” means
being under a Total Disability.

1.36
“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant or the Participant’s
spouse, Beneficiary or dependent; a loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as result of events beyond the control of the Participant.



ARTICLE 2
ELIGIBILITY AND PARTICIPATION
2.1
Eligibility. An Employee shall be eligible to become a Participant in the Plan
if the Employee:

a.
is a member of the Participating Company’s “select group of management or highly
compensated employees,” as defined in Sections 201(2), 301(a)(3), and 401(a)(1)
of ERISA, as amended; and

b.
is designated in writing by the Committee as eligible.

2.2
Participation. An Employee who is eligible under Plan Section 2.1 to become a
Participant shall become a Participant upon the execution and delivery of a
Deferral Election under this Plan. Notwithstanding the preceding, an Employee
who is eligible under Plan Section 2.1 and who receives an Employer
Discretionary Allocation shall become a Participant when the Employer
Discretionary Allocation is declared.

2.3
Duration of Participation. A Participant shall continue to be a Participant
until the date the Participant is no longer entitled to a benefit under this
Plan.





--------------------------------------------------------------------------------




ARTICLE 3
ACCUMULATION OF PLAN BENEFITS
3.1
Deferral Elections.

a.
Procedures.

1.
First Year of Participation. An Employee shall have 30 days following the date
the Employee first becomes eligible to participate in this Plan in which to
execute and deliver to the Administrator a Deferral Election by which the
Participant elects to defer a stipulated amount of Salary to be earned after the
Deferral Election is made and which, but for such Deferral Election, would be
paid to the Participant. Notwithstanding any other provision of the Plan to the
contrary, an Employee who enters the Plan on any date other than January 1 of
the Plan Year may not elect to defer any Performance-Based Compensation earned
by the Participant during the initial Plan Year of participation of less than 12
months.

2.
Subsequent Years of Participation. Unless a longer period is authorized under
this Section 3.1(a), an eligible Employee shall have until December 31 of each
Plan Year to execute and deliver to the Administrator a Deferral Election
providing for the Deferral of a stipulated amount of Salary and
Performance-Based Compensation to be earned during the next Plan Year and in
future Plan Years which, but for such Deferral Election, would be paid to the
Participant.

3.
Deferral of Performance-Based Compensation. In the case of any Performance-Based
Compensation for services performed over a period of at least 12 months, an
eligible Employee must execute and deliver to the Administrator a valid Deferral
Election no later than six months before the end of the performance period.

4.
Other Rules. Once made, a Deferral Election shall remain in effect for each
succeeding Plan Year until amended or revoked. The Administrator may establish
administrative rules regarding the method, timing, and form of Deferral
Elections under this Plan Section 3.1, including rules that are more restrictive
than described above if the Administrator deems such rules necessary for the
administration of this Plan.

b.
Maximum Deferrals. An eligible Employee is prohibited from making any Deferral
Election which would result in Deferrals for a Plan Year in excess of 10% of
Salary or 10% of Performance-Based Compensation.

c.
Minimum Deferrals. An eligible Employee is prohibited from making any Deferral
Election which would result in Deferrals for a Plan Year of less than $2,000.
The foregoing notwithstanding, the Committee, in the exercise of its discretion,
may waive such minimum Deferral requirement for any Participant with respect to
one or more Plan Years.

d.
No Revocation of Deferral Election. Any Participant who has made a Deferral
Election with respect to Salary may not subsequently cancel or modify that
Deferral Election on or after the first day of that Plan Year. Any Participant
who has made a Deferral Election with respect to Performance-Based Compensation
may not subsequently cancel or modify that Deferral Election on or after the
first day of the six-month period before the end of the performance period.

3.2
Employer Discretionary Allocations. From time to time during the existence of
the Plan, the Participating Company may, in its sole and absolute discretion,
identify an Employee who is eligible under Plan Section 2.1(a) for an Employer
Discretionary Allocation. In this case, the Participating Company shall declare
in writing a dollar amount for the benefit of the Participant to be allocated to
such Participant’s Retirement Account as of a specific Allocation Date. The
Employer Discretionary Allocations shall be accounted for in a separate
subaccount of the Participant’s Retirement Account.

3.3
Interest. The Retirement Account of each Participant, shall accrue Interest.
Interest shall separately accrue on the subaccounts maintained for Deferrals and
Employer Discretionary Allocations. Also, Interest accrued on Deferrals and
Employer Discretionary Allocations shall be maintained in separate subaccounts
of the Retirement Account.

Pre-January 1, 2010 Participants. For Participant’s who participated in the Plan
at any time on or before December 31, 2009, the rate of Interest shall be, at
the election of the Participant, either a fixed rate of interest or a floating
rate of interest according to the following terms:
a.
Floating Interest Rate. A rate of interest that may be changed prospectively
from time to time, by written action of the Board; or





--------------------------------------------------------------------------------




b.
Fixed Interest Rate. A rate of interest that is fixed when the Employee first
becomes a Participant under Plan Section 2.2. The fixed rate of interest shall
be used for all purposes under the Plan while the Participant or the
Participant’s Beneficiary is entitled to a benefit under this Plan.

The Plan’s interest rate under subsections (a) and (b) above has been 8.2
percent from the Plan’s original effective date and shall remain in effect for
Pre-January 1, 2010, Participants and their Beneficiaries until these
individuals receive their benefit under this Plan.
Post-December 31, 2009 Participants. For Participant’s who begin their initial
participation in the Plan on or after January 1, 2010, the rate of Interest
shall be set on the first day of each quarter equal to the sum of the prime rate
of interest published in the Wall Street Journal on the last business day of the
preceding quarter plus 1 percent. Notwithstanding the preceding, the rate of
Interest at no time will be less than 3.5 percent nor more than 8 percent per
annum.
ARTICLE 4
DISTRIBUTION OF BENEFITS
4.1
Retirement Benefit.

a.
Eligibility. Upon a Participant’s Retirement, the Participating Company shall
pay the Participant’s Retirement Account as described in this Section 4.1.

b.
Payment Method, Timing, and Amount. The Participant shall elect the method of
payment of the Retirement Account when the Deferral Election is made. Subject to
Section 4.1(d) below, the Participant may elect one of the following payment
methods:

i.
Lump sum equal to the Participant’s Retirement Account;

ii.
5-year annuity;

iii.
10-year annuity;

iv.
15-year annuity; and

v.
20-year annuity.

Subject to Section 4.5 below, payment of the Retirement Account in a form other
than a lump sum shall begin no later than the last working day of the second
month following the month of the Participant’s Retirement (the “annuity starting
date”). Payment of the Retirement Account in a lump sum shall be made during the
90-day period beginning on the first day of the seventh month following
Retirement. The Participant shall not have a right to designate the taxable year
of the payment. Notwithstanding the foregoing, the Participant may designate in
the Deferral Election for payment to begin as of any anniversary of the annuity
starting date (a “delayed annuity starting date”); provided, that the delayed
annuity starting date shall not be later than the tenth anniversary of the
annuity starting date and the form of payment shall provide that payments shall
extend no later than the tenth anniversary of the annuity starting date of the
Participant.
All annuity benefits will be paid in annual payments on the anniversary of the
annuity starting date over the selected term. In lieu of annual payments, a
Participant may elect to receive monthly payments which shall be calculated at
the beginning of each 12-month period based on the Interest rate in effect at
that time pursuant to Plan Section 3.3. Any balance remaining in the
Participant’s Retirement Account at the end of the annuity period shall be paid
with the last payment.
A Participant may elect, prior to the Participant’s Retirement, to change the
time and form of payment of the Retirement Account. Such election must (i) be
made at least 12 months prior to the date of the first scheduled payment of the
Retirement Account; (ii) require that the first payment pursuant to the new form
of payment be deferred not less than five years from the date the payment would
have otherwise been made (except that such five-year rule does not apply to
distributions due to death, Total Disability, or Unforeseeable Emergency); and
(iii) not take effect until at least 12 months after the new election is made.
Any change in the time or form of payment elected by the Participant shall apply
to all Deferrals made by the Participant prior to such election.
c.
Determination of Annual Payments. The annual payment amount to be made under an
annuity distribution alternative under Plan Section 4.1(b)(2) through (5) shall
be determined under one of the following two methods selected by the Participant
in the Deferral Election:





--------------------------------------------------------------------------------




i.
Level Payment Method. The level payment method shall calculate an amount
required to distribute the Participant’s entire Retirement Account in
substantially equal annual amounts over the annuity period determined under Plan
Section 4.1(b) using the following formula:

Annual Retirement = AB x Annuity Factor
Distribution
Where (i) AB is the Participant’s Retirement Account balance on the annuity
starting date (or subsequent anniversary thereof for recalculation), and (ii)
the Annuity Factor is the factor indicated in the Table attached as Exhibit D
for the rate of Interest in effect on the annuity starting date (or subsequent
anniversary thereof for recalculation) and the term of the annuity determined
under Plan Section 4.1(b). For example, a Participant retires in year 1 with a
Retirement Account balance of $100,000 on the annuity starting date. The rate of
Interest in effect on the annuity starting date is 8%. The Participant will
receive a 10-year annuity payout. The annual payments to be made under the Plan
shall be a level amount calculated as follows:
Account Balance
$100,000
Annuity Factor
x 0.1490294887
Annuity Payment
$ 14,903

The annuity payment determined under this method shall be paid in annual
installments on the first annuity starting date and each subsequent anniversary
thereof. Except for Participants who elected a fixed rate of Interest prior to
January 1, 2010, the annuity payment shall be recalculated annually on each
anniversary of the Participant’s annuity starting date using the rate of
Interest then in effect.
ii.
Percentage of Retirement Account Balance Method. The percentage of Retirement
Account balance method shall use the following formula:

Annual Retirement = AB x (yz)
Distribution
Where (1) AB is the Participant’s Retirement Account balance immediately before
the distribution including Interest since the last distribution; (2) y is the
number which represents the number of annuity payments to date (including the
current payment); (3) z is the total number of annuity payments to be made under
the payment method selected under 4.1(b) above. For example, a Participant
retires in Year 1 and elects payment as a 10-year annuity beginning on the
annuity starting date. The annual payment amount would be determined as follows:
Year of Distribution             Distribution Fraction
1                    1/10 or 10%
2                    2/10 or 20%
3                    3/10 or 30%
4                    4/10 or 40%
5                    5/10 or 50%
6                    6/10 or 60%
7                    7/10 or 70%
8                     8/10 or 80%
9                    9/10 or 90%
10                    10/10 or 100%


During the period over which the Retirement distribution is being made under
this method, Interest shall accrue on the Retirement Account at the rate of
Interest in effect at the time of the Interest accrual.
d.
Acceleration of Payments. Notwithstanding the other provisions of this Article 4
(including any Participant distribution election), if the Administrator, in the
exercise of its sole and absolute discretion, so directs at any time, the
Participating Company may accelerate the time or schedule of payment of the
Participant’s Retirement Benefit at its then current present value, or any
portion thereof, including, without limitation, the optional form of benefit
selected by a Participant, if any, under Sections 4.1(b) for any reason allowed
pursuant to Code Section





--------------------------------------------------------------------------------




409A and any regulations thereunder (i.e., amounts distributed pursuant to a
family court order incident to divorce or amounts that are considered de
minimis). The amount of the accelerated payment shall be its current present
value at the time of payment. Acceleration of payments is not permitted except
as allowed by Code Section 409A and the regulations thereunder.
4.2
Reemployment. If a Retired Participant again becomes an Employee, such
reemployment shall not change, suspend, delay, or otherwise affect payment of
the Participant’s Retirement Account, and such Participant shall not be eligible
to make Deferrals following such reemployment unless the Administrator so
authorizes.

4.3
Death. If a Participant dies before beginning distributions, then the deceased
Participant’s Retirement Benefit shall be paid in any manner allowed under Plan
Section 4.1(b) as elected by the Participant in the Participant’s Beneficiary
designation form or, if no such election is made, in a lump-sum to the
Participant’s Beneficiary(ies) during the 90-day period beginning on the first
day of the seventh month following the Participant’s death; provided, that the
Beneficiary(ies) shall not have a right to designate the taxable year of the
payment. If a Retired Participant dies after beginning distributions but before
receiving the entire Retirement Benefit, the remaining Retirement Benefit will
be paid to the Participant’s Beneficiary in the same manner as was in effect on
the date of the Participant’s death or in any manner allowed under Plan Section
4.1(b) as elected by the Participant on the Participant’s Beneficiary
designation form.

4.4
Payment of Plan Benefits Upon Severance. When a Participant terminates
employment for reasons other than Retirement and therefore incurs Severance, the
Participant’s Retirement Account shall be paid in a lump-sum during the 90-day
period beginning on the first day of the seventh month following the date of
Serverance; provided, that the Participant shall not have a right to designate
the taxable year of the payment.

4.5
Commencement of Payments to Specified Employees. Notwithstanding any other
provision in this Plan to the contrary, a Participant who is a “specified
employee” may not begin receipt of Plan benefits upon Termination of Employment
any earlier than six months after the date of Termination of Employment (or, if
earlier, the date of death of the Participant). For purposes of the preceding
sentence, a “specified employee” is a key employee (as defined in Code Section
416(i) without regard to paragraph (5) thereof) of a corporation any stock in
which is publicly traded on an established securities market or otherwise.



ARTICLE 5
PAYMENT UPON OCCURRENCE OF AN UNFORSEEABLE EMERGENCY
5.1
Payment Upon Occurrence of an Unforeseeable Emergency. If the Participant incurs
an Unforeseeable Emergency, the Participant may request a distribution of all or
part of the Participant’s Retirement Account. The Administrator shall take the
Participant’s request under advisement and may distribute all or part of such
Retirement Account to the Participant. The decision to make a distribution as a
result of an Unforeseeable Emergency shall be based upon the facts and
circumstances of each case. However, in no event shall the amount distributed
exceed the lesser of the amount which is necessary to satisfy or alleviate the
Participant’s Unforeseeable Emergency (plus any appropriate taxes), or the
then-current value of the Participant’s Retirement Account. In the event that
the request for an Unforeseeable Emergency distribution is approved and the Plan
makes the same, the Participant’s Deferral Election shall be deemed void with
respect to Deferrals after the date of the Unforeseeable Emergency distribution
and the Participant shall be precluded from filing a subsequent Deferral
Election to be effective before the first day of the 12th month following the
date on which the Unforeseeable Emergency distribution is made.



ARTICLE 6
ADJUSTMENTS
6.1
Accounts. The Administrator shall establish and cause to be maintained with
respect to each Participant’s Deferrals, Employer Discretionary Allocations, and
Interest accrued on Deferrals and Employer Discretionary Allocations separate
subaccounts as part of the Participant’s Retirement Account and as of each
Adjustment Date shall adjust each subaccount as provided in this Article 6.

6.2
Adjustments to Retirement Account. As of each Adjustment Date, the Administrator
shall adjust each Retirement Account by the following:

i.
Retirement Account Payments and Forfeitures. There shall be debited Retirement
Benefits distributed or forfeited pursuant to Article 4, Deferrals paid pursuant
to Article 5, forfeitures provided for under Article 7, and any other amounts
that are properly allocable to the account as a reduction in the Retirement
Account balance.

ii.
Interest. There shall be credited Interest for the period since the last
Adjustment Date. Interest shall equal the product of the account, adjusted as of
the Adjustment Date immediately preceding and after





--------------------------------------------------------------------------------




adjustment pursuant to paragraph (1) above but before adjustment pursuant to
paragraphs (3) and (4) below, times such Interest rate then in effect for such
Retirement Account.
iii.
Deferrals. There shall be credited the Participant’s Deferrals, if any, made
since the last Adjustment Date and allocable to the account.

iv.
Employer Discretionary Allocations. There shall be credited the Employer
Discretionary Allocations declared for the benefit of the Participant, if any,
made since the last Adjustment Date and allocable to the account.

ARTICLE 7
CONDITIONS
7.1
Faithful Performance. Notwithstanding any provision in this Plan to the
contrary, any benefit to be paid to or on behalf of any Participant under this
Plan shall be reduced by the amount of any financial loss caused by the
Participant’s criminal act or actions affecting a Participating Company or an
Affiliate or the amount of any financial loss caused by a Participant’s
embezzlement of money or property from a Participating Company or an Affiliate.

7.2
Intent to Comply with Internal Revenue Code Section 409A. This Plan is adopted
by the Bank effective January 1, 2005, and the Bank intends for the terms,
conditions and administration of this Plan to satisfy the requirements of IRC
§409A in form and operation for the deferral of income under a nonqualified
plan. In addition to any general right the Bank has reserved to amend or
terminate this Plan, the Committee shall have the authority to amend the Plan
and any Deferral Election, retroactively if necessary, in order to effectuate
the Bank’s and a Participant’s intent to defer compensation in compliance with
Code Section 409A.

ARTICLE 8
ADMINISTRATION OF THE PLAN
8.1
Powers and Duties of the Committee. The Committee shall have general
responsibility for the administration of the Plan (including but not limited to
complying with reporting and disclosure requirements (if any), and establishing
and maintaining Plan records). In the exercise of its sole and absolute
discretion, the Committee shall interpret the Plan’s provisions and determine
the eligibility of individuals for benefits.

8.2
Agents. The Committee may engage such legal counsel, certified public
accountants and other advisers and service providers, who may be advisers or
service providers for the Participating Company or an Affiliate, and make use of
such agents and clerical or other personnel, as it shall require or may deem
advisable for purposes of the Plan. The Committee may rely upon the written
opinion of any legal counsel or accountants engaged by the Committee, and may
delegate to any such agent or to any subcommittee or member of the Committee its
authority to perform any act hereunder, including, without limitation, those
matters involving the exercise of discretion, provided that such delegation
shall be subject to revocation at any time at the discretion of the Committee.
The Committee shall have discretion and authority to delegate all or some of its
administrative responsibilities to the Bank’s Human Resources department or any
other department, manager, or officer of the Bank as deemed appropriate by the
Committee.

8.3
Reports to Board. The Committee shall report to the Board or to a committee of
the Board designated for that purpose, as frequently as the Board or such
committee shall specify, with regard to the matters for which the Committee is
responsible under the Plan.

8.4
Structure of Committee. The Committee shall consist of the Compensation
Committee of the Bank as it exists from time to time. No member of the Committee
shall be entitled to act on or decide any matter relating solely to such member
or any of such member’s rights or benefits under the Plan. In the event the
Committee is unable to act in any matter by reason of the foregoing restriction,
the Board shall act on such matter. The members of the Committee shall not
receive any special compensation for serving in the capacity as members of the
Committee but shall be reimbursed for any reasonable expenses incurred in
connection herewith. Except as otherwise required by ERISA, no bond or other
security shall be required of the Committee or any member thereof in any
jurisdiction. Any member of the Committee, any subcommittee or agent to whom the
Committee delegates any authority, and any other person or group of persons, may
serve in more than one fiduciary capacity with respect to the Plan.

8.5
Adoption of Procedures of Committee. The Committee shall establish its own
procedures and the time and place for its meetings, and provide for the keeping
of minutes of all meetings. A majority of the members of the Committee shall
constitute a quorum for the transaction of business at a meeting of the
Committee. Any action of the Committee may be taken upon the affirmative vote of
a majority of the members of the Committee at a meeting. The Committee may also
act without meeting by unanimous written consent.

8.6
Instructions for Payments. All requests of or directions to the Participating
Company for payment or disbursement shall be signed by a member of the Committee
or such other person or persons as the Committee may from time to time





--------------------------------------------------------------------------------




designate in writing. This person shall cause to be kept full and accurate
accounts of payments and disbursements under the Plan.
8.7
Claims for Benefits. All claims for benefits under the Plan shall be submitted
in writing to the Committee. Within a reasonable period of time the Committee
shall decide the claim by majority vote. Written notice of the decision on each
such claim shall be furnished within 30 days after receipt of the claim. If the
claim is wholly or partially denied, such written notice shall set forth an
explanation of the specific findings and conclusions on which such denial is
based. A claimant may review all pertinent documents and may request a review by
the Committee of such a decision denying the claim. Such a request shall be made
in writing and filed with the Committee within 60 days after delivery to said
claimant of written notice of said decision. Such written request for review
shall contain all additional information which the claimant wishes the Committee
to consider. The Committee may hold any hearing or conduct any independent
investigation which it deems necessary to render its decision, and the decision
on review shall be made as soon as possible after the Committee’s receipt of the
request for review. Written notice of the decision on review shall be furnished
to the claimant within 30 days after receipt by the Committee for a request for
review. Written notice of the decision on review shall include specific reasons
for such decision.

8.8
Mandatory Arbitration. Any controversy or claim arising out of or relating to a
final decision, upon review pursuant to the procedures of Plan Section 8.7
above, that denies, whether in whole or part, a claim for benefits under the
Plan shall be settled by arbitration using three arbitrators in accordance with
the Commercial Arbitration Rules of the American Arbitration Association, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. Any such arbitration shall be subject to the
statute of limitations that would apply if the claim on which arbitration is
based were brought as a suit in a United States District Court under the ERISA.
Notwithstanding the grant of any discretionary authority under the Plan, the
arbitration shall be a de novo review and the arbitrators shall not be limited
to merely determining whether an abuse of discretion has occurred. For all
purposes under the Plan, the arbitrators shall have discretionary authority to
decide the claim and their decision shall be final, binding, and conclusive on
all interested parties. The site of any such arbitration shall be in the
executive offices of the Bank. Each party shall pay their own costs for
arbitration. The arbitrators shall allocate the cost of arbitration among the
parties in their sole and absolute discretion.

8.9
Hold Harmless. To the maximum extent permitted by law, no member of the
Committee shall be personally liable by reason of any contract or other
instrument executed by such member or on such member’s behalf in such member’s
capacity as a member of the Committee nor for any mistake of judgment made in
good faith, and the Participating Company shall indemnify and hold harmless,
directly from its own assets (including the proceeds of any insurance policy the
premiums of which are paid from the Bank’s own assets), each member of the
Committee and each other officer, Employee, or director of the Participating
Company or an Affiliate to whom any duty or power relating to the administration
or interpretation of the Plan against any cost or expense (including counsel
fees) or liability (including any sum paid in settlement of a claim with the
approval of the Participating Company) arising out of any act or omission to act
in connection with the Plan unless arising out of such person’s own fraud or bad
faith.

8.10
Service of Process. The Secretary of the Bank or such other person designated by
the Board shall be the agent for service of process under the Plan.



ARTICLE 9
DESIGNATION OF BENEFICIARIES
9.1
Beneficiary Designation. Every Participant shall file with the Administrator a
written designation of one or more persons as the Beneficiary who shall be
entitled to receive the benefits, if any, payable under the Plan after the
Participant’s death. A Participant may from time to time revoke or change such
Beneficiary designation without the consent of any prior Beneficiary by filing a
new designation with the Administrator. The last such designation received by
the Administrator shall be controlling; provided, however, that no designation,
or change or revocation thereof, shall be effective unless received by the
Administrator prior to the Participant’s death, and in no event shall it be
effective as of any date prior to such receipt. All decisions of the
Administrator concerning the effectiveness of any Beneficiary designation, and
the identity of any Beneficiary, shall be final. If a Beneficiary shall die
after the death of the Participant and prior to receiving the payment(s) that
would have been made to such Beneficiary had such Beneficiary’s death not
occurred, then for the purposes of the Plan the payment(s) that would have been
received by such Beneficiary shall be made to the Beneficiary’s estate.

9.2
Failure to Designate Beneficiary. If no Beneficiary designation is in effect at
the time of a Participant’s death, the benefits, if any, payable under the Plan
after the Participant’s death shall be made to the beneficiary designated in
writing under the Bank’s 401(k) Plan, if any, or if no such written designation
exists, to the Participant’s Surviving Spouse, if any, or if the Participant has
no Surviving Spouse, to the Participant’s estate. If the Administrator is in
doubt as to the





--------------------------------------------------------------------------------




right of any person to receive such benefits, the Administrator may direct the
Participating Company to withhold payment, without liability for any Interest
thereon, until the rights thereto are determined, or the Administrator may
direct the Participating Company to pay any such amount into any court of
appropriate jurisdiction and such payment shall be a complete discharge of the
liability of the Participating Company therefore.
ARTICLE 10
WITHDRAWAL OF PARTICIPATING COMPANY
10.1
Withdrawal of Participating Company. The Participating Company (other than the
Bank) may withdraw from participation in the Plan by giving the Board prior
written notice approved by resolution by its board of directors or similar
governing body specifying a withdrawal date, which shall be the last day of a
month at least 30 days subsequent to the date which notice is received by the
Board. The Participating Company shall withdraw from participating in the Plan
if and when it ceases to be either a division of the Bank or an Affiliate. The
Board may require the Participating Company to withdraw from the Plan, as of any
withdrawal date the Board specifies.

10.2
Effect of Withdrawal. A Participating Company’s withdrawal from the Plan shall
not in any way modify, reduce, or otherwise affect the Participating Company’s
obligations under Deferral Elections and Employer Discretionary Allocations (or
Interests accruals thereon) made before the withdrawal, as such obligations are
defined under the provisions of the Plan existing immediately before the
withdrawal. Withdrawal from the Plan by any Participating Company shall not in
any way affect any other Participating Company’s participation in the Plan.

ARTICLE 11
AMENDMENT OR TERMINATION OF THE PLAN
11.1
Right to Amend or Terminate the Plan.

a.
The Board reserves the right at any time to amend or terminate the Plan by
corporate resolution, in whole or in part, and for any reason and without the
consent of any Participating Company, Participant, or Beneficiary. Each
Participating Company by its participation in the Plan shall be deemed to have
delegated this authority to the Board.

b.
The Committee may adopt any ministerial and nonsubstantive amendment which may
be necessary or appropriate to facilitate the administration, management, and
interpretation of the Plan, provided the amendment does not materially affect
the currently estimated cost to the Participating Companies of maintaining the
Plan. Each Participating Company by its participation in the Plan shall be
deemed to have delegated this authority to the Committee.

c.
In no event shall an amendment or termination modify, reduce, or otherwise
affect the Participating Company’s obligations under Deferral Elections or
Employer Discretionary Allocations (or both) made before the amendment or
termination, as such obligations are defined under the provisions of the Plan
existing immediately before such amendment or termination.

11.2
Notice. Notice of any amendment or termination of the Plan shall be given by the
Board or the Committee, whichever adopts the amendment, to the other and all
Participating Companies.

ARTICLE 12
GENERAL PROVISIONS AND LIMITATIONS
12.1
No Right to Continued Employment. Nothing contained in the Plan shall give any
Employee the right to be retained in the employment of the Participating Company
or Affiliate or affect the right of any such employer to dismiss any Employee.
The adoption and maintenance of the Plan shall not constitute a contract between
any Participating Company and Employee or consideration for, or an inducement to
or condition of, the employment of any Employee.

12.2
Payment on Behalf of Payee. If the Administrator shall find that any person to
whom any amount is payable under the Plan is unable to care for such person’s
affairs because of illness or accident, or is a minor, or had died, then any
payment due such person or such person’s estate (unless a prior claim therefore
has been made by a duly appointed legal representative) may, if the
Administrator so elects, be paid to such person’s spouse, a child, a relative,
an institute maintaining or having custody of such person, or any other person
deemed by the Administrator to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Plan and the Participating Company therefore.

12.3
Nonalienation. No interest, expectancy, benefit, payment, claim, or right of any
Participant or Beneficiary under the Plan shall be (a) subject in any manner to
any claims of any creditor of the Participant or Beneficiary; (b) subject to the
debts, contracts, liabilities or torts of the Participant or Beneficiary; or (c)
subject to alienation by anticipation, sale,





--------------------------------------------------------------------------------




transfer, assignment, bankruptcy, pledge, attachment, charge or encumbrance of
any kind. If any person shall attempt to take any action contrary to this
Section, such action shall be null and void and of no effect, and the
Administrator and the Participating Company shall disregard such action and
shall not in any manner be bound thereby and shall suffer no liability on
account of its disregard thereof. If the Participant, Beneficiary, or any other
beneficiary hereunder shall become bankrupt or attempt to anticipate, alienate,
sell, assign, pledge, encumber, or charge any right hereunder, then such right
or benefit shall, in the discretion of the Administrator, cease and terminate,
and in such event the Administrator may hold or apply the same or any part
thereof for the benefit of the Participant or Beneficiary or the spouse,
children, or other dependents of the Participant or Beneficiary, or any of them,
in such manner and in such amounts and proportions as the Administrator may deem
proper.
12.4
Missing Payee. If the Administrator cannot ascertain the whereabouts of any
person to whom a payment is due under the Plan, and if, after five years from
the date such payment is due, a notice of such payment due is mailed to the last
known address of such person, as shown on the records of the Administrator or
the Participating Company, and within three months after such mailing such
person has not made written claim therefore, the Administrator, if it so elects,
after receiving advice from counsel to the Plan, may direct that such payment
and all remaining payments otherwise due to such person be canceled on the
records of the Plan and the amount thereof forfeited, and upon such
cancellation, the Participating Company shall have no further liability
therefore, except that, in the event such person later notifies the
Administrator of such person’s whereabouts and requests the payment or payments
due to such person under the Plan, the amounts otherwise due but unpaid as of
the date payment would have been made shall be paid to such person without
Interest for late payment.

12.5
Required Information. Each Participant shall file with the Administrator such
pertinent information concerning himself or herself, such Participant’s
Beneficiary, or such other person as the Administrator may specify, and no
Participant, Beneficiary, or other person shall have any rights or be entitled
to any benefits under the Plan unless such information is filed by or with
respect to the Participant.

12.6
Cooperation of Participant. If a Participating Company elects to purchase life
insurance on a Participant’s life or enter into any other investment or
insurance product intended to accumulate funds to be used by the Bank to pay
benefits under the Plan, the Participant shall cooperate in the acquisition of
such policy or such other investment but shall have no other claim to such
policy or such other investment.

12.7
No Trust or Funding Created. The obligations of the Participating Company to
make payments hereunder shall constitute a liability of the Participating
Company to a Participant or Beneficiary, as the case may be. Such payments shall
be made from the general funds of the Participating Company, and the
Participating Company shall not be required to establish or maintain any special
or separate fund, or purchase or acquire life insurance on a Participant’s life,
or otherwise to segregate assets to assure that such payment shall be made, and
neither a Participant nor a Beneficiary shall have any interest in any
particular asset of the Participating Company by reason of its obligations
hereunder. Nothing contained in the Plan shall create or be construed as
creating a trust of any kind or any other fiduciary relationship between the
Participating Company and a Participant or any other person. The rights and
claims of a Participant or a Beneficiary to a benefit provided hereunder shall
have no greater or higher status than the rights and claims of any other
general, unsecured creditor of the Participating Company.

12.8
Binding Effect. Obligations incurred by the Participating Company pursuant to
this Plan shall be binding upon and inure to the benefit of the Participating
Company, its successors and assigns, and the Participant and the Participant’s
Beneficiary.

12.9
Merger or Consolidation. In the event of a merger or consolidation by the
Participating Company with another corporation, or the acquisition of
substantially all of the assets or outstanding stock of the Participating
Company by another corporation, then and in such event the obligations and
responsibilities of the Participating Company under this Plan shall be assumed
by any such successor or acquiring corporation, and all of the rights,
privileges, and benefits of the Participants and Beneficiaries hereunder shall
continue.

12.10
Entire Plan. This document and any written amendments hereto, the Deferral
Elections, and the beneficiary designation forms contain all the terms and
provisions of the Plan and shall constitute the entire Plan, any other alleged
terms or provisions being of no effect.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Bank has caused this Plan to be executed this 31st day
of January, 2013.
FIRST CITIZENS BANK AND TRUST COMPANY, INC.
By: /s/ Jim B. Apple     
Jim B. Apple
Chairman and Chief Executive Officer


ATTEST:
/s/ Lisa Mendenall                     
Lisa Mendenall
Corporate Secretary




